            Case 1:20-cv-01364-RA Document 9 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                      USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
 JOSEPH LAURA AND ANTHONY                                             DOC#:
 SICHENZIO, derivatively on behalf of Pristec                         DATE FILED: 5-26-20
 America, Inc. (NJ), Pristec America, Inc. (New)
 and Innovative Crude Technologies, Inc.,
                                                                       20-CV-1364 (RA)
                               Petitioners,
                                                                            ORDER
                          v.

 PRISTEC AG,

                               Respondent.



RONNIE ABRAMS, United States District Judge:

         Petitioners filed a complaint seeking confirmation of an arbitration award (the “Petition”)

on February 18, 2020. On February 21, 2020, the Court issued an order setting forth deadlines by

which Petitioners were to file and serve any additional materials in support of their Petition, and

by which Respondent was to file an opposition, if any. See Dkt. 6. The Court also ordered

Petitioners to serve a copy of the February 21st Order on Respondent. To date, however, no

affidavit of service has been filed on the docket. No later than June 2, 2020, Petitioners shall file

affidavits of service on the docket, indicating when the Petition and supporting papers, as well as

the Court’s February 21st Order, were served on Respondent. Petitioner shall also serve this Order

on Respondent and file proof of service on the docket.

SO ORDERED.

Dated:      May 26, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
